11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                    JUDGMENT

Lance Duncan; BHB Operating, Inc.;          * From the 70th District Court
and Mark IV Energy Holdings, LLC,             of Ector County,
f/k/a Mark III Energy Holdings, LLC,          Trial Court No. A-16-05-0551-CV.

Vs. No. 11-17-00283-CV                      * October 19, 2017

Gerald B. Hindy; Assemblies of God          * Per Curiam Memorandum Opinion
Financial Services Group, d/b/a AG            (Panel consists of: Wright, C.J.,
Financial Solutions; and Steward              Willson, J., and Bailey, J.)
Energy Fund, LLC,

      This court has considered BHB Operating, Inc.’s motion to dismiss this
appeal as to BHB Operating, Inc. only and concludes that the motion should be
granted.   Therefore, in accordance with this court’s opinion, the appeal is
dismissed as to BHB Operating, Inc. only. The costs incurred by reason of the
dismissed portion of this appeal are taxed against BHB Operating, Inc.